Per Curiam.
This is a bill for partition of lands. The title of the complainant to an undivided three-eighths is not disputed. The title of the appellant is questioned by some of her co-defendants. She applied for an order staying proceedings until the title, could be determined at law. The vice-chancellor refused the stay and she appealed. We think it unnecessary to consider the effect of the act of 1912. P. L. 10 IS p. 82k. The complainant has a right to proceed with her suit for partition and cannot be deprived of that right by a controversy between the defendants. Phelps v. Green, 3 John. Ch. 302: Egner v. Meis, 36 Atl. Rep. 943.
The order is affirmed.
For affirmance—The Chiue-Justice, Garrison, Swayze, Trencitard, Parker, Minturn, Kalisch, Bogert, Vreden-BURGI-r, CONGDON, WHITE, HEPPENIIEIMER-12.
For reversal—None.